*333
ORDER

Lynora Ashford, a Michigan citizen, appeals pro se a district court order dismissing a complaint which she filed. This case has been referred to a panel of the court pursuant to Rule 34(j)(l), Rules of the Sixth Circuit. Upon examination, this panel unanimously agrees that oral argument is not needed. Fed. R.App. P. 34(a).
The complaint filed below named the United States District Court as a defendant and alleged that the court had wrongfully dismissed earlier eases Ms. Ashford had filed. The district court dismissed the complaint for failure to state a claim, pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii). Ms. Ashford’s brief on appeal appears to address the merits of her earlier complaints, in which she was evidently seeking back payments she believes she is owed from the Social Security Administration.
Upon consideration, we conclude that this complaint was properly dismissed for failure to state a claim, as Ms. Ashford could prove no facts which would entitle her to relief. Sistrunk v. City of Strongsville, 99 F.3d 194, 197 (6th Cir.1996). The district court correctly pointed out that, if Ms. Ashford was dissatisfied with the outcome of her earlier cases, her proper remedy was to appeal those decisions, and not to sue the court in a new complaint. The district court lacks jurisdiction to entertain a collateral attack on its own decisions.
Therefore, the dismissal of this complaint is affirmed. Rule 34(j)(2)(C), Rules of the Sixth Circuit.